UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4641

DERRICK JEROME DANIELS,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Huntington.
Joseph Robert Goodwin, District Judge.
(CR-96-25)

Submitted: August 19, 1997

Decided: September 4, 1997

Before HALL, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James R. Willis, WILLIS & BLACKWELL, Cleveland, Ohio, for
Appellant. Rebecca A. Betts, United States Attorney, John L. File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Derrick Jerome Daniels was convicted by a jury of conspiring to
distribute and to possess with intent to distribute cocaine and cocaine
base in violation of 21 U.S.C. § 846 (1994), and possession with
intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1)
(1994). On appeal, Daniels challenges the sufficiency of the evidence
on the conspiracy conviction and also claims that venue was
improper. Additionally, Daniels contests the amount of drugs that the
district court attributed to him. We affirm.

First, Daniels claims that the evidence was insufficient to support
a conspiracy conviction. This court reviews sufficiency of the evi-
dence challenges by determining whether, viewing the evidence in the
light most favorable to the Government, any rational trier of fact
could find the essential elements of the crime beyond a reasonable
doubt. See Glasser v. United States, 315 U.S. 60, 80 (1942); see also
United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en
banc), cert. denied, 117 S. Ct. 1087 (1997). The Government must
establish the following elements to prove conspiracy to distribute and
to possess with intent to distribute drugs: (1) agreement between two
or more persons, tacit or express, to distribute and to possess with
intent to distribute drugs; (2) that the defendant knew of the conspir-
acy; and (3) that the defendant knowingly and voluntarily became a
part of the conspiracy. See Burgos, 94 F.3d at 857 (stating that cir-
cumstantial evidence may be used to prove knowledge and participa-
tion).

While we agree with Daniels to the extent that, standing alone, evi-
dence of a buyer-seller relationship may not be sufficient evidence
upon which to base a conspiracy conviction, we recognize that evi-
dence of a buyer-seller relationship is relevant to the question of
whether a conspiratorial relationship exists. See United States v. Mills,
995 F.2d 480, 485 n.1 (4th Cir. 1993) (holding that"evidence of a
buy-sell transaction, when coupled with a substantial quantity of
drugs, would support a reasonable inference that the parties were
coconspirators"). In addition, evidence of continuing relationships and
repeated transactions can support the finding that there was a conspir-

                    2
acy, especially when coupled with substantial quantities of drugs. See
Burgos, 94 F.3d at 858; Mills, 995 F.2d at 485 n.1.

In this case, the evidence at trial primarily consisted of testimony
by coconspirator Craig Joe Crawford that he purchased cocaine from
Daniels on numerous occasions. Crawford testified that generally
Daniels provided Crawford with half a kilogram of cocaine and on
one occasion Daniels sold him four ounces of cocaine and five ounces
of crack cocaine. Crawford further testified that he told Daniels that
he was moving the drugs to Huntington, West Virginia, and that he
usually sold the drugs in about two weeks. We conclude that the evi-
dence of repeated transactions involving substantial quantities of
drugs was sufficient to show that Daniels was involved in more than
a mere buyer-seller relationship with Crawford. See Mills, 995 F.2d
at 485 n.1. Further, we find that, viewing the evidence of the continu-
ing relationship and repeated transactions in the light most favorable
to the Government, any rational trier of fact could find Daniels guilty
of conspiracy to distribute and to possess with intent to distribute
beyond a reasonable doubt. See Glasser, 315 U.S. at 80; Burgos, 94
F.3d at 858.

Next, Daniels contends that venue was improper in the Southern
District of West Virginia because there is no evidence that the con-
spiracy offense was committed in the Southern District of West Vir-
ginia. Daniels maintains that the transactions were mere "one-shot
agreements" which occurred in Ohio.

In a case in which the offense was committed in more than one dis-
trict, venue for a defendant is proper "in any district in which such
offense was begun, continued, or completed." 18 U.S.C. § 3237(a)
(1994). Thus, in a drug conspiracy case, venue lies in "any district in
which the agreement was formed or in which an act in furtherance of
the conspiracy was committed." United States v. Gilliam, 975 F.2d
1050, 1057 (4th Cir. 1992). Further, for purposes of venue, the acts
of each coconspirator are imputed to the other members of the con-
spiracy. See United States v. Al-Talib, 55 F.3d 923, 928-29 (4th Cir.
1995).

To the extent that Daniels claims that venue was improper because
the evidence was insufficient to support his conspiracy conviction, his

                    3
claim is unavailing because, as stated above, the evidence was suffi-
cient to support his conspiracy conviction. Furthermore, contrary to
Daniels' assertions, we find that venue was proper in the Southern
District of West Virginia for Daniels' conspiracy charge even though
Daniels had neither been to the jurisdiction prior to his arrest nor
committed any acts there. It is sufficient that Daniels' coconspirator
sold drugs in the jurisdiction and arranged drug transactions with
Daniels by telephone from within the jurisdiction. See Al-Talib, 55
F.3d at 928 (stating that venue must be established by a preponder-
ance of evidence); Gilliam (same), 975 F.2d at 1057; see also United
States v. Porter, 821 F.2d 968, 975 (4th Cir. 1987) (same). Thus,
because his coconspirator committed acts in furtherance of the con-
spiracy in the Southern District of West Virginia, we find that venue
was proper in that jurisdiction.

Daniels also contests the amount of drugs that the district court
attributed to him. When reviewing the calculation of the quantity of
drugs attributable to a defendant, this court gives due deference to the
district court's opportunity to assess the credibility of witnesses and
accepts the district court's findings unless they are clearly erroneous.
See United States v. Goff, 907 F.2d 1441, 1444 (4th Cir. 1990); see
also 18 U.S.C.A. § 3742(e) (West Supp. 1997).

In calculating the amount of drugs attributable to Daniels, the dis-
trict court relied largely on the testimony and demeanor of cocon-
spirator Crawford. The district court observed Crawford at trial and
during a sentencing hearing and concluded that Crawford's testimony
was credible. When calculating the amount of drugs attributable to
Daniels, the district court took into account the inconsistencies in
Crawford's testimony and when there were discrepancies, the district
court correctly erred on the side of caution. See United States v.
Lamarr, 75 F.3d 964, 972 (4th Cir. 1994), cert. denied, 117 S. Ct. 358
(1996). Thus, we find that the district court did not clearly err when
it determined that the government had proven, by a preponderance of
the evidence, that 2537.375 grams of cocaine powder and 56.7 grams
of cocaine base were attributable to Daniels. See Goff, 907 F.2d at
1444; see also Lamarr, 75 F.3d at 972.

Accordingly, we affirm Daniels' conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are

                    4
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5